June 3, 1993          [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                        

No. 92-2111

                  FELIX M. PEREZ-VELAZQUEZ,

                    Plaintiff, Appellant,

                              v.

           SECRETARY OF HEALTH AND HUMAN SERVICES,

                     Defendant, Appellee.

                                        

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Raymond L. Acosta, U.S. District Judge]
                                                    

                                        

                            Before

                    Selya, Cyr and Boudin,
                       Circuit Judges.
                                     

                                        

   Edgardo  Jimenez Calderin  and Juan  A. Hernandez  Rivera on
                                                            
brief for appellant.
   Daniel F.  Lopez Romo, United States  Attorney, Jose Vazquez
                                                               
Garcia,  Assistant United  States Attorney,  and Joseph  E. Dunn,
                                                              
Assistant Regional Attorney, Office of the General Counsel, Dept.
of Health & Human Services, on brief for appellee.

                                        

                                        

     Per  Curiam.    We  conclude  that   the  ALJ  erred  in
                

determining   that  claimant  had   the  residual  functional

capacity (RFC) to  perform the full range  of sedentary work.
                                   

We explain briefly.

     Claimant  fractured his right ulna in 1986.  As a result

of  this fracture, the ALJ found,  claimant's arm movement is

restricted; he cannot pronate  (rotate downwards) or supinate

(rotate  upwards)  the   right  lower  forearm,  lifting   is

restricted to  ten pounds,  and claimant cannot  perform past

janitorial  work.    Despite  the  pronation  and  supination

restrictions, however,  the  ALJ  applied  Grid  rule  201.23

(younger  individual,  illiterate,  previous  unskilled  work

experience, RFC for sedentary work), which directed a finding

of not disabled, to  conclude that jobs exist in  the economy

commensurate with claimant's RFC.

     As we  have explained,  the Secretary can  not discharge

her burden at step five of the  sequential evaluation process

by  relying  on  the  Grid when  a  nonexertional  impairment

significantly affects a claimant's vocational functioning:

          [T]he   Grid   is   "predicated   on   an
          individual's  having an  impairment which
          manifests   itself   by  limitations   in
          meeting  the   strength  requirements  of
                                 
          jobs...."  20  C.F.R. Part. 404,  Subpart
          P, App.  2,   200.00(e)  (1988) (emphasis
          added).    Accordingly, where  a claimant
          has one or more non-strength limitations,
          "the Guidelines do not accurately reflect
          what  jobs   would   or  would   not   be
          available." Gagnon v. Secretary of Health
                                                   
          and Human Services, 666 F.3d 662, 665 n.6
                            

                             -2-

          (1st  Cir.  1981).    In  cases  where  a
          nonexertional  impairment  "significantly
          affects claimant's ability to perform the
          full  range  of  jobs"  he  is  otherwise
          exertionally capable of performing, Lugo,
                                                  
          794 F.2d at 17, "the Secretary must carry
          his burden of proving the availability of
          jobs  in the  national  economy by  other
          means,"  Gagnon,  666  F.2d  at  666 n.6,
                         
          typically through the use of a vocational
          expert.   On  the  other  hand, should  a
          nonexertional  limitation   be  found  to
          impose no significant restriction  on the
          range of work  a claimant is exertionally
          able to  perform,  reliance on  the  Grid
          remains appropriate.

Ortiz v.  Secretary of  Health and  Human Services,  890 F.2d
                                                  

520,  524 (1st Cir. 1989).   Ortiz qualifies this restriction
                                  

on  the Grid's use in  cases where a significant non-strength

impairment  exists but there  is a basis  for concluding that

its  effect   is  only   to  reduce  the   occupational  base

"marginally," id., but there  is no evidence or  inference of
                

that kind in this case. 

     There  was  evidence of  the  following.   Claimant  was

examined  in May 1989 by Dr.  Rodriguez at the request of the

disability determination program.   Dr. Rodriguez noted  that

claimant's  right forearm  was  held in  a position  "with no

pronation, nor supination possible suggestive of a bony union

between the radius  and ulna,"  but he did  not explain  what

effect this had on  claimant's functioning.  Two nonexamining

doctors,  however, did touch on the matter.  Both checked off

the "limited" boxes  on RFC forms on reaching,  handling, and

                             -3-

fingering.      One  wrote   that  these   restrictions  were

"moderate."  The other said they were "moderate to severe."

     The  Secretary's own  regulations  and rulings  indicate

that reaching, handling,  and fingering limitations  well may

significantly  narrow the  occupational base.    Reaching and

handling, the Secretary has said, "are activities required in

almost  all jobs.    Significant limitations  of reaching  or

handling . . .  may eliminate a large number of occupations a

person could otherwise do."  SSR 85-15.  Fingering "is needed

to  perform  most  unskilled  sedentary  jobs."    Id.    And
                                                     

"bilateral  manual dexterity is necessary for the performance

of substantially all unskilled  sedentary occupations."   SSR

83-14; 20 CFR Pt. 404, Subpart P, App. 2,   201.00(h).

     Here, where the only doctors  to address the matter have

said  that  claimant's   reaching,  handling,  and  fingering

limitations are "moderate" or "moderate to severe" in degree,

the  ALJ may  not permissibly  ignore their  opinions, assert

without explanation that claimant can perform a full range of
                                                    

sedentary   work,  and   apply  the   Grid   without  further

explanation.   Consequently, a  remand is needed  for further

proceedings.  See Heggarty v.  Sullivan, 947 F.2d 990, 996-97
                                       

(1st   Cir.  1991)  (where  uncontradicted  medical  evidence

indicated claimant's manual dexterity was limited,  the ALJ's

conclusion that claimant retained the capacity to perform the

                             -4-

full range of sedentary work was not supported by substantial

evidence and a remand for vocational evidence was required).

     There  is  evidence in  the record  of  the report  of a

vocational  specialist who  did not testify,  indicating that

there were  at least  a few "light  work" jobs that  could be

performed   by  one   of  claimant's   age  and   educational

qualifications.      Whether   the    vocational   specialist

appreciated  claimant's  exertional  limitations  as  well is

unclear.    Whether  the   light  work  jobs  specified  were

available  in the  national economy,  in accordance  with the

statutory test,  was not  stated.  42  U.S.C.    423(d)(2)(A)

(jobs  claimant  is  capable  of performing  must  exist  "in

significant  numbers either  in the  region where  [claimant]

lives or in several regions of  the country").  In any event,

the  ALJ did not refer to vocational evidence at all, relying

instead solely upon  the Grid, and we cannot rehabilitate the

decision based on this evidence.   Cf. Securities &  Exchange
                                                             

Comm. v. Chenery Corp., 318 U.S. 80, 93-95 (1943).
                      

     Accordingly,   a  remand   is   required   for   further

proceedings,  which may  well  require  the consideration  of

expert vocational  evidence.   We decline  claimant's request

for a determination that claimant is entitled to benefits  as

a  matter  of  law.   We  have  considered  claimant's  other

arguments,  including   his  challenge  to   the  ALJ's  pain

                             -5-

findings, but find them without merit  for the reasons stated

in the magistrate-judge's July 16, 1992 report.

     The judgment  of the district  court is vacated  and the
                                                    

case is  remanded with directions to remand  to the Secretary
                 

for further proceedings.  

                             -6-